DETAILED ACTION
	This Office Action is in response to the amendment filed on October 5, 2020. Claims 1 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Logan J. Farnsworth, Reg. No. 78,191 on February 10, 2021.

The application has been amended as follows: 

Claim 1, line 8, the words “based at least partially on” have been changed to --based at least on--

Claim 1, line 11, the words “borehole comprises similar types of data” have been changed to --borehole comprises same types of data--

Claim 11, lines 11 - 12, the words “based at least partially on” have been changed to --based at least on--

Claim 15, line 7, the words “for at least substantially achieving” have been changed to --for achieving--



Response to Amendment
The amendment filed on October 5, 2020 has been entered and considered by the examiner. Based on the amendments to the claims as well as the Examiner’s Amendments, all objections and rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see page 10, lines 8 - 25, page 11, lines 3 - 14, filed October 5, 2020, with respect to claims 1 - 16 have been fully considered and are persuasive.  The rejections of claims 1 - 16 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Spencer et al. (U.S. PG Pub 2015/0142406 A1) discloses a drill bit attached to a drill tubular in a bottom hole assembly (BHA), as well as a BUR algorithm, lithology information and weight on bit (WOB) and rate of penetration (ROP), and Dykstra et al (U.S. PG Pub 2016/0265334 A1) adds wellbore path information and modeling a BHA and adjustments to the BHA during drilling. 
In addition, Caicedo et al. (“Unique Bit Performance Predictor using Specific Energy Coefficients as a Function of Confined Compressive Strength Impacts Drilling Performance”) discloses bit performance prediction models, weight on bit (WOB) and bit RPM, and Bjornsson et al. (“Drilling Optimization Using Bit Selection Expert System and ROP Prediction Algorithm Improves Drilling Performance and Enhances Operational Decision Making by Reducing Performance Uncertainties”) adds the teaching of a rate of penetration (ROP) prediction algorithm that improves drilling decisions and performance analysis.

However, none of the references taken either alone or in combination with the prior art of record discloses a method comprising:
“generating a predictive algorithm for simulating drilling operations based at least on relationships between the simulation data outputs,
receiving a well plan including data related to a planned trajectory of a borehole, wherein the data related to the planned trajectory of the borehole comprises same times of data to the first plurality of inputs, and
utilizing the predictive algorithm to select a suitable earth-boring tool and suitable drilling parameters for achieving the planned trajectory of a borehole”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 11: The prior art of Spencer et al. (U.S. PG Pub 2015/0142406 A1) discloses a drill bit attached to a drill tubular in a bottom hole assembly (BHA), as well as a BUR algorithm, lithology information and weight on bit (WOB) and rate of penetration (ROP), and Dykstra et al (U.S. PG Pub 2016/0265334 A1) adds wellbore path information and modeling a BHA and adjustments to the BHA during drilling. 
In addition, Caicedo et al. (“Unique Bit Performance Predictor using Specific Energy Coefficients as a Function of Confined Compressive Strength Impacts Drilling Performance”) discloses bit performance prediction models, weight on bit (WOB) and bit RPM, and Bjornsson et al. (“Drilling Optimization Using Bit Selection Expert System and ROP Prediction Algorithm Improves Drilling Performance and Enhances Operational Decision Making by Reducing Performance Uncertainties”) adds the teaching of a rate of penetration (ROP) prediction algorithm that improves drilling decisions and performance analysis.
However, none of the references taken either alone or in combination with the prior art of record discloses a simulation system comprising:
“generate a predictive algorithm for simulating drilling operations based at least on relationships between the simulation data outputs,
receive a well plan including data related to a planned trajectory of a borehole, wherein the data related to the planned trajectory of the borehole comprises same times of data to the first plurality of inputs, and
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 17: The prior art of Spencer et al. (U.S. PG Pub 2015/0142406 A1) discloses a drill bit attached to a drill tubular in a bottom hole assembly (BHA), as well as a BUR algorithm, lithology information and weight on bit (WOB) and rate of penetration (ROP), and Dykstra et al (U.S. PG Pub 2016/0265334 A1) adds wellbore path information and modeling a BHA and adjustments to the BHA during drilling. 
In addition, Caicedo et al. (“Unique Bit Performance Predictor using Specific Energy Coefficients as a Function of Confined Compressive Strength Impacts Drilling Performance”) discloses bit performance prediction models, weight on bit (WOB) and bit RPM, and Bjornsson et al. (“Drilling Optimization Using Bit Selection Expert System and ROP Prediction Algorithm Improves Drilling Performance and Enhances Operational Decision Making by Reducing Performance Uncertainties”) adds the teaching of a rate of penetration (ROP) prediction algorithm that improves drilling decisions and performance analysis.
However, none of the references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium storing instructions that causes a processor to perform steps comprising:
“generate a predictive algorithm for simulating drilling operations based at least on relationships between the simulation data outputs,
receive a well plan including data related to a planned trajectory of a borehole, 
utilize the predictive algorithm to select a suitable earth-boring tool and suitable drilling parameters for achieving the planned trajectory of a borehole, and
utilizing the predictive algorithm to generate simulations of a drilling operation using a second plurality of inputs that are different from the first plurality of inputs and without performing any additional simulations with the cluster system”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
February 11, 2021